        Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 1 of 51




In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS

**********************
CHELSEA BOSSENBROEK,     *                           No. 17-122V
                         *                           Special Master Christian J. Moran
             Petitioner, *
v.                       *                           Filed: April 3, 2020
                         *
SECRETARY OF HEALTH      *                           Compensation, SIRVA, pain and
AND HUMAN SERVICES,      *                           suffering, discount rate
                         *
             Respondent. *
**********************

Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner;
Linda S. Renzi, United States Dep’t of Justice, Washington, DC for respondent.

                    DECISION AWARDING COMPENSATION1

      Chelsea Bossenbroek is entitled to compensation from the Vaccine Program
because a flu vaccination caused her a shoulder injury related to vaccine
administration (SIRVA). The parties dispute the reasonable amount of
compensation, particularly the compensation for pain and suffering. After
considering the Vaccine Act, appropriate precedent inside and outside of the



       1
          Because this decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the decision will
be available to anyone with access to the internet (http://www.cofc.uscourts.gov/aggregator/
sources/7). In accordance with Vaccine Rule 18(b), the parties have 14 days to identify and
move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified
material fits within this definition, the undersigned will redact such material before posting the
decision.
       Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 2 of 51



Vaccine Program, as well as evidence here, the undersigned awards Ms.
Bossenbroek $62,901.49.

I.    Vaccine Act

        Congress enacted the Vaccine Act “[t]o stabilize the vaccine market and
facilitate compensation.” Bruesewitz v. Wyeth LLC, 526 U.S. 223, 228 (2011).
While promoting these goals, this legislation contains a series of limitations and
trade-offs. Zatuchni v. Sec’y of Health & Human Servs., 516 F.3d 1312, 1322
(Fed. Cir. 2008).

       Some of those compromises appear in the section defining the scope of
compensation available to petitioners. 42 U.S.C. § 300aa–15. Within section 15,
paragraph (a) authorizes types of compensation available. Heinzelman v. Sec’y of
Health & Human Servs., 681 F.3d 1374, 1379 (Fed. Cir. 2012). Within paragraph
(a), four numbered subparagraphs permit compensation for (1) unreimbursed
expenses, (2) death, (3) lost earnings, and (4) pain and suffering. Other paragraphs
within section 15 limit potential damages. For example, § 15(d)(1) prohibits
punitive or exemplary damages. Section 15(d)(2) restricts, with some exceptions,
compensation to benefit the person who suffered the vaccine-related injury.
Sections 15(g) and 15(h) make the Vaccine Program a secondary payer, except to
Medicaid. “Thus, the Vaccine Act provides a generous compensation program, but
with limits . . . to that generosity.” Griglock v. Sec’y of Health & Human Servs.,
687 F.3d 1371, 1376 (Fed. Cir. 2012).

       After Congress enacted the Vaccine Act, special masters in the early years of
the Vaccine Program interpreted many aspects of section 15 to determine whether
and how to compensate petitioners. Today, special masters and the parties
continue to follow these early decisions. For example, to determine the reasonable
amount of compensation for pain and suffering, special masters consider a three-
factor test originally set out in McAllister v. Sec’y of Health & Human Servs., No.
91-1037V, 1993 WL 777030, at *3 (Fed. Cl. Spec. Mstr. Mar. 26, 1993), vacated
and remanded on other grounds, 70 F.3d 1240 (Fed. Cir. 1995). See Pet’r’s Br. at
8; Resp’t’s Br. at 4 (both citing McAllister). These factors are: (1) the ability to
understand an injury, (2) the degree of the injury’s severity, and (3) the anticipated
duration of the injury.

      One question requiring resolution was how to interpret § 15(a)(4). The
Vaccine Act states “Compensation . . . shall include the following: . . . (4) For

                                              2
       Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 3 of 51



actual and projected pain and suffering and emotional distress from the vaccine-
related injury, an award not to exceed $250,000.”

       Special masters generally interpreted this provision as presenting a sliding
scale on which people with the most severe pain and suffering received the highest
amounts and people with less severe pain and suffering received relatively lower
amounts. In other words, the damages for pain and suffering were placed on a
continuum. See, e.g., Graves v. Sec’y of Health & Human Servs., No. 02-1211V,
2012 WL 1611578, at *2 (Fed. Cl. Spec. Mstr. Apr. 17, 2012), mot. for rev.
granted, 100 Fed. Cl. 579 (2013).

       However, in 2013, petitioners challenged this approach. Judge Merow at the
Court of Federal claims held: “the statutory language speaks of a singular award
not to exceed $250,000, not the forcing of all suffering awards into a global
comparative scale in which the individual petitioner’s suffering is compared to the
most extreme cases and reduced accordingly.” Graves v. Sec’y of Health &
Human Servs., 100 Fed. Cl. 579, 589-90 (2013). As Ms. Bossenbroek points out,
the Secretary “did not file an appeal of Judge Merow’s opinion or challenge it in
any way.” Pet’r’s Br. at 9. Thus, “[a]ll vaccine cases assessing pain and suffering
now employ the Graves analysis.” Id. at 8.

       Because the special master in Graves had erred in interpreting the statute, the
judge made his own findings of fact. See 42 U.S.C. § 300aa–12(e)(2)(B). The
Court cited approximately five cases in which judges at the Court of Federal
Claims had determined pain and suffering in various contexts. Graves, 109 Fed.
Cl. at 592-93. The Court also surveyed “other pain and suffering and emotional
distress awards in other non-Vaccine Act cases” and cited nine of them. Id. at 595-
96. Based upon this analysis, the Court found the child-vaccinee’s emotional
distress exceeded $250,000 and therefore awarded that amount. Id. at 596.

II.   SIRVA and SPU

       By 2014, hundreds of petitioners were claiming a vaccination injured their
shoulder. The Secretary was often conceding that these petitioners were entitled to
compensation, leading special masters to issue short rulings finding entitlement.
See, e.g., Bowman v. Sec’y of Health & Human Servs., No. 13-807V, 2014 WL
3486773 (Fed. Cl. Spec. Mstr. June 17, 2014).

       This surge in the number of cases led former Chief Special Master Vowell to
create the special processing unit (SPU). SPU started July 1, 2014. At the
                                             3
       Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 4 of 51



direction of the chief special master, staff attorneys oversee the parties’
development of relatively simple cases, including those involving shoulder
injuries.

      Efficient processing of petitions alleging shoulder injuries became
increasingly vital after the Secretary proposed to modify the Vaccine Table to
recognize SIRVA. 80 Fed. Reg. 45132 (July 29, 2015). Since the table
modification, SIRVA is the most commonly alleged injury, constituting roughly
one-half of all petitions filed.

       The chief special master designed SPU to process straightforward cases. For
example, in numerous cases, the Secretary concedes that a petitioner meets the
regulatory definition for SIRVA and the chief special master issues a ruling finding
entitlement. This ruling finding entitlement to compensation does not end the case
because the amount of compensation must be determined.

        After a ruling finding entitlement, damages can be determined via three
methods. First, the parties can discuss the various components and agree that the
evidence supports an award of compensation in a particular amount, such as
$100,000. When the parties agree, the Secretary submits a proffer and the special
master issues a decision adopting the proffer. Second, after discussions, the parties
find they disagree about what the evidence shows but find that a compromise is
appropriate. For example, a petitioner could argue that a reasonable amount of
compensation is $100,000, the Secretary could argue that a reasonable amount of
compensation could be $50,000, and the parties would compromise at $75,000. In
this situation the parties submit a stipulation. A stipulation is required because
only the authorized representative of the Attorney General may compromise a
claim involving the United States. 28 U.S.C. § 516. Third, the parties determine
that they both disagree about the amount and are unable or unwilling to
compromise. To continue the example from above, a petitioner might refuse to
reduce her demand below $100,000 and/or the Secretary refuses to increase his
offer above $50,000. In this situation the parties submit the case (or a specific
issue) to a special master for resolution.

      Cases in SPU have resolved via all methods. Most commonly, the parties
proffer the case. The use of a proffer means the parties agree that a reasonable
amount of compensation is a specific number.

      Here, Ms. Bossenbroek and the Secretary dispute the persuasiveness of
proffers in previous cases. The Secretary sees the relatively widespread use of
                                            4
       Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 5 of 51



proffers as reflecting the accuracy of his views about the reasonable amount of
compensation. Cases that cannot be proffered, in the Secretary’s view, cannot be
proffered because a petitioner is overreaching. Resp’t’s Br. at 8.

        Needless to say, Ms. Bossenbroek disagrees. She thinks that the government
uses the delay that has become unfortunately endemic in the Vaccine Program to
propose unreasonably small amounts. Petitioners, according to Ms. Bossenbroek,
face a difficult choice: either to accept wholesale the small amount that the
government is offering or to reject the Secretary’s meager offer prolonging the
litigation with a hope the special master will award more compensation. See
Pet’r’s Br. at 17; Pet’r’s Reply at 12-13. Unlike a petitioner who might be
desperate for any compensation, Ms. Bossenbroek declined the Government’s offer
to proffer the case.

       In theory, the parties’ inability to agree to an amount of compensation would
not preclude them by resolving the case through a stipulation. To repeat, a
stipulation represents a compromise. Some SPU/SIRVA cases have resolved by
stipulation.

       However, stipulations are rare. According to statistics that the Department
of Justice presented at a recent judicial conference, in the year beginning October
1, 2018, in the 268 cases Secretary conceded were entitled to compensation, two
cases resolved with a stipulation. More recent statistics that the Department of
Justice delivered to the Advisory Committee on Childhood Vaccines are
consistent. Of the 67 cases that the government conceded were entitled to
compensation and that were adjudicated between November 16, 2019, and
February 15, 2020, zero cases were resolved via a settlement. See appendix 1.

       The rarity of stipulations in SPU/SIRVA cases seems to be entirely (or
nearly entirely) due to a policy from the government. As the Deputy Director of
the Torts/Constitutional and Specialized Torts Litigation Section in the Civil
Division of the Department of Justice—essentially the day-to-day leader of the
Vaccine Program litigation for the Department of Justice—explained at the recent
Judicial Conference, the Government is willing to proffer a SIRVA case for the
amount the Government believes is the case’s full value provided the petitioner
agrees. The Government will not stipulate to an amount of pain and suffering
above the amount the Government has determined is reasonable. To refer to the
earlier example, if the Government believes $50,000 is the amount of
compensation for pain and suffering and the petitioner believes $100,000 is the

                                             5
        Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 6 of 51



amount of compensation for pain and suffering, the government will not
compromise at $75,000. 2

       For Ms. Bossenbroek’s case, the parties have not resolved the amount of
compensation through a proffer or a stipulation. See Resp’t’s Br. at 4 (asserting
that Ms. Bossenbroek rejected the Secretary’s offer to proffer the case). The
remaining method is a resolution by a special master. This evaluation begins with
a review of the facts.

III.   Events in Ms. Bossenbroek’s Life and Procedural History

      Ms. Bossenbroek was born in 1986. Exhibit 24 at 160. In 2009, she started
attending law school and began working for a local attorney. Exhibit 20 at 1; Tr.
72.3 In 2013, she was admitted to the bar for the State of Illinois. Exhibit 20 at 17;
exhibit 3 at 2. She then got married. She liked gardening and home repair. Tr. 39,
86.

       In August 2015, she gave birth to her first child. Exhibit 2 at 25; exhibit 23
at 1. For the first few weeks, Ms. Bossenbroek breast-fed her baby without any
problems. Exhibit 2 at 47; exhibit 9. She also returned to her work as an attorney.
Exhibit 23 at 9.

       Ms. Bossenbroek received the flu vaccine on October 22, 2015. Because of
an error in how the vaccine was administered, Ms. Bossenbroek received two
doses of the vaccine. Exhibit 1 at 1-3; exhibit 2 at 41-43; exhibit 7. These
vaccinations caused Ms. Bossenbroek’s shoulder injury.

     Ms. Bossenbroek informed her boss that she was having shoulder pain on
November 2, 2015. She told him that she had consulted “Dr. Google.” Exhibit 13.

       The following day, November 3, 2015, Ms. Bossenbroek saw a doctor in the
office of her primary care physician. Ms. Bossenbroek said that she had been
having pain since October 22, 2015, the day of the vaccination. Exhibit 2 at 126-
27. The doctor’s examination revealed minimal swelling. Anterior rotation of the

       2
          Whether this policy advances the interest of the United States is not for a special master
to decide because Congress authorized the Attorney General and any delegatees to conduct
litigation on behalf of the United States.
       3
           “Tr.” refers to the transcript from the December 13, 2018 hearing.

                                                     6
       Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 7 of 51



shoulder elicited pain. The doctor ordered an ultrasound and referred Ms.
Bossenbroek to an orthopedist. Id. at 41-44. The November 4, 2015 ultrasound
was normal. Id. at 125. Around this time, Ms. Bossenbroek posted a picture to
social media stating that her son naps only in her arms. Exhibit 23 at 24.

       Ms. Bossenbroek saw the orthopedist to whom she had been referred,
Lawrence Lieber, on November 11, 2015. She reported that she was having left
shoulder pain that began with the vaccination. Exhibit 2 at 31, 118. Dr. Lieber
noted tenderness in the shoulder area and pain at extremes of motion. He referred
her to physical therapy. Exhibit 2 at 31-33.

      The physical therapy sessions began on November 22, 2015. Ms.
Bossenbroek informed her physical therapist that her left shoulder had been “really
sore” after her flu vaccination. Ms. Bossenbroek also said she had had one episode
of “numbness/tingling/weakness,” which had resolved. Ms. Bossenbroek stated
she was having trouble sleeping and experiencing discomfort when using a
computer during her job. Ms. Bossenbroek rated her pain between 2/10 and 6/10.
Exhibit 2 at 23-25.

      In the first physical therapy session, the therapist conducted an examination
finding tenderness in the anterior and lateral aspect of Ms. Bossenbroek’s shoulder.
Ms. Bossenbroek also had decreased range of motion and decreased strength. Her
Neer’s and Hawkin’s impingement tests were positive. Id. at 24. The therapist
recommended additional therapy, one or two times per week for a duration of 10
weeks. Id. at 25

       In the second physical therapy session, Ms. Bossenbroek stated that she was
not taking any medication for pain. She also informed the therapist that she had
researched the mechanism of her injury. Exhibit 2 at 20.

      In early December, Ms. Bossenbroek had four more physical therapy
sessions, making the total number of physical therapy sessions six. She was
discharged from physical therapy on December 15, 2015, which is approximately
two months after the vaccination. Exhibit 2 at 3.

       In the final physical therapy session in 2015, Ms. Bossenbroek reported that
she was having “no pain at all” and rated her pain as 0/10. She could also hold her
child without feeling any pain. The physical therapist rated the range of motion of
her left shoulder as 175 degrees for flexion (increased from 160 degrees) and 180
degrees for abduction (increased from 170 degrees). While the physical therapist
                                            7
       Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 8 of 51



concluded that Ms. Bossenbroek had reached most of her goals, she did not have
full strength in her mid traps. The therapist discharged her with directions to
maintain her home exercise program. Exhibit 2 at 3-4; see also Tr. 18-20, 48, 53,
150.

      By December 20, 2015, Ms. Bossenbroek was purchasing formula to feed
her son. Exhibit 10. As discussed below, Ms. Bossenbroek attributes the use of
formula to pain from her shoulder injury interfering with her ability to breast-feed.

       Ms. Bossenbroek attested that the winter of 2015-16 was a very trying time
for her. She was a new mom who was getting very little sleep and she was in pain.
Exhibit 7 (affidavit) ¶ 6. She was able to manage her pain by doing her exercises
or yoga at home 3 to 4 times per week. Exhibit 8 (statement).

       Regardless of any pain, Ms. Bossenbroek continued with her life. She
traveled to Philadelphia to visit family. Exhibit 24 at 92; Tr. 96-97. In spring
2016, Ms. Bossenbroek and her husband decided to move from Illinois to Grand
Rapids, Michigan, where they had both grown up. Ms. Bossenbroek joined her
family’s company, which manages campgrounds. Exhibit 8; exhibit 23 at 1; Tr.
77-78.

       When Ms. Bossenbroek, her husband, and their friends were packing up the
Illinois residence, Ms. Bossenbroek experienced pain in her shoulder. Others
carried the heavy boxes and painted rooms in their new home. Tr. 23-25, 54.

      For about nine months, Ms. Bossenbroek worked at two jobs. She primarily
worked for her family’s business. She also remotely oversaw the completion of a
major project for the law firm in Illinois. Tr. 99; see also exhibit 20 at 4 (weekly
earnings from the Illinois law firm declined).

       For her family’s business, Ms. Bossenbroek was very busy. Over the course
of about six weeks from mid-May 2016 to end of June 2016, she traveled on four
different trips to five states. Exhibit 11 ¶ 17; Tr. 66-69. She took one trip in
August and another trip in September in that year as well. Exhibit 11 ¶ 17; Tr. 31.

      Ms. Bossenbroek accepted an offer for a free gym membership to attend
yoga classes starting July 18, 2016. She attended yoga about every other day for
approximately two weeks. When the trial membership expired, Ms. Bossenbroek
declined to extend it because it cost too much. Exhibit 14 at 2; Tr. 26, 42, 101-02.


                                             8
       Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 9 of 51



       Through all of 2016, Ms. Bossenbroek did not seek any medical attention.
During the hearing, Ms. Bossenbroek testified that she simply did everything with
pain. Tr. 103. For example, Ms. Bossenbroek attended a family vacation in Key
West, Florida. Tr. 102-03; exhibit 24 at 46. Ms. Bossenbroek’s husband explained
that she did not have any medical appointments because she was really busy. Tr.
156. However, he recognized that she was sufficiently independent that she could
have scheduled an appointment if she wished. Tr. 153.

      For the first time in more than a year, Ms. Bossenbroek saw a doctor on
January 4, 2017. The doctor was David Kaminski, an orthopedist. Ms.
Bossenbroek told him that she had a “frozen shoulder” from a flu vaccination in
2015. Ms. Bossenbroek also reported that in the last week she experienced “dull
and intermittent” symptoms. She rated her pain as “2/10 on average, 1/10 at best
and 4/10 at worst.” Exhibit 6 at 1. In her oral testimony, Ms. Bossenbroek
described Dr. Kaminski as “dismissive” of her complaints. Tr. 106; see also Tr.
34, 59.

      In Dr. Kaminski’s examination, he found a full range of motion and mild
weakness with infraspinatus testing and minimal discomfort with Spurling’s
maneuver and O’Brien testing. Ms. Bossenbroek had good strength in her deltoid.
Dr. Kaminski diagnosed her with “chronic shoulder pain” and recommended
simple home exercises with a band. Exhibit 6 at 2.

      About one week later, Ms. Bossenbroek traveled to California for work.
Exhibit 11 ¶ 17. Then, the following week, she was in Epcot for a vacation.
Exhibit 23 at 74; Tr. 107.

      Through her attorney, Ms. Bossenbroek filed her petition on January 27,
2017. She alleged that the October 22, 2015 flu vaccination injured her shoulder.
Ms. Bossenbroek’s case was assigned to SPU until the Secretary filed his report on
October 26, 2017.

       Ms. Bossenbroek did not seek medical attention for her shoulder in the
remainder of 2017. She regularly participated in yoga from February 16, 2017,
through June 8, 2017. Exhibit 14 at 2. Ms. Bossenbroek traveled some in 2017,
but, overall, she took fewer trips than in 2016.

       In May 2017, Ms. Bossenbroek became pregnant with her second child.
Exhibit 11 ¶ 11.e; Tr. 34, 108. Ms. Bossenbroek’s pregnancy seems not to have
affected her shoulder but the pregnancy caused her to curtail her yoga practice.
                                            9
      Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 10 of 51



       When she was coming close to the end of her pregnancy, Ms. Bossenbroek
told the midwife who was following her that she was concerned about her shoulder
problem interfering with her ability to breast-feed just as it had with her first child.
Accordingly, the midwife referred Ms. Bossenbroek to a physical therapist.
Exhibit 18 ¶ 1; exhibit 12; Tr. 35, 60.

      Ms. Bossenbroek gave birth to her second child in February 2018. Because
she was using her left shoulder more frequently, she experienced more pain.
Exhibit 18 (affidavit) ¶ 2; exhibit 23 at 109. In her six-week postpartum
appointment with her obstetrician, Ms. Bossenbroek reported that she was breast-
feeding and doing well. She also requested a referral for physical therapy. Exhibit
19.

       This round of physical therapy began on March 23, 2018. In the first
session, Ms. Bossenbroek reported breast-feeding was painful. Ms. Bossenbroek
told the therapist that her “frozen shoulder [was] due to flu shot, wrong spot, in the
bursa. This was in 2015.” Exhibit 15 at 1-4. Over the next few physical therapy
sessions, Ms. Bossenbroek continued to report shoulder pain. However, the
physical therapy treated her for problems associated with giving birth. Ms.
Bossenbroek received little, if any, therapy on her shoulder. See Exhibit 22; Tr.
36, 63, 110.

       Ms. Bossenbroek was discharged from physical therapy on August 18, 2018.
The therapist noted that she was doing well with the birth-related problems. The
therapist also recorded that Ms. Bossenbroek “at this time has primary complaint
of L shoulder pain. [She] is welcome back to Good Life Physical Therapy for L
shoulder rehabilitation.” Exhibit 25 at 5; Tr. 63.

       Ms. Bossenbroek’s claim in the Vaccine Program progressed throughout
2018 with her periodically filing medical records and other documents. She was
also ordered to produce social media postings for the relevant time. Order, 2018
WL 4790383 (Sept. 4, 2018). After Ms. Bossenbroek filed the relevant documents,
a hearing was held in Grand Rapids, Michigan, on December 13, 2018.

      The primary purpose of the hearing was to determine whether Ms.
Bossenbroek’s shoulder injury lasted long enough to fulfill the six-month statutory
requirement. See 42 U.S.C. § 300aa–11(c)(1)(D)(i). At the conclusion of the
hearing, the undersigned preliminarily determined that Ms. Bossenbroek’s
shoulder injury lasted more than six months. The undersigned memorialized this
finding in a Tentative Findings of Fact, issued on January 3, 2019. The
                                             10
      Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 11 of 51



undersigned linked the finding of six months of injury to the mild amount of pain
Ms. Bossenbroek was experiencing:

             Although the medical records are somewhat ambiguous, the
             records are consistent with Ms. Bossenbroek experiencing low-
             level pain in her shoulder since vaccination. Though ongoing,
             the pain does not appear to have significantly affected her
             lifestyle since December 2015 and indeed the undersigned’s
             findings rely on the premise that the pain Ms. Bossenbroek
             continues to experience is, relatively, minor. Accordingly, as
             noted in the bench ruling, Ms. Bossenbroek’s damages are
             relatively modest. The undersigned hopes that this guidance
             will help the parties resolve the case quickly and informally.

Tentative Findings of Fact at 3.

      With the Tentative Findings of Fact, the parties attempted to resolve the case
informally. However, they did not. When the parties reached an impasse, the
undersigned issued a Ruling Finding Facts and Granting Entitlement. 2019 WL
2246726 (Apr. 16, 2019). This Ruling advanced Ms. Bossenbroek’s case into a
phase to determine the amount of compensation.

       When the parties were attempting to resolve the amount of compensation,
Ms. Bossenbroek went to see another doctor, Matthew Axtman, on July 1, 2019.
Ms. Bossenbroek relayed her history of shoulder problems since the October 2015
flu vaccination and said that “eventually the physical therapy helped with her range
of motion as well as her pain, but she continued to have pain that lingered on into
the shoulder.” Exhibit 31 at 1. Dr. Axtman examined Ms. Bossenbroek and found
tenderness and impingement, but a normal range of motion. For both abduction
and flexion, the range of motion was 180 degrees. Id. at 2-3. Dr. Axtman
requested an MRI. The July 20, 2019 MRI was “unremarkable.” Id. at 6.

       Ms. Bossenbroek returned to Dr. Axtman on August 8, 2019. She informed
him that she “has been able to perform all activities without restrictions, but she
will have an underlying nagging pain into the shoulder.” She said that “the
majority of her pain [is] if she is doing overhead activity.” Exhibit 31 at 5. After
Dr. Axtman examined her and reviewed the MRI, he concluded “the majority of
pain is stemming from an impingement syndrome of the shoulder on the
supraspinatus tendon. [He] discussed that there is nothing structurally … that is
damaging so she may continue with activities as tolerated.” Id. Ms. Bossenbroek
                                              11
       Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 12 of 51



declined a steroid injection because “she is not significantly limited.” Dr. Axtman
encouraged her to maintain her home exercise program. Id.

       During Ms. Bossenbroek’s treatment with Dr. Axtman, efforts to conclude
her pending case continued. To resolve the parties’ stalemate with respect to an
appropriate amount of compensation for Ms. Bossenbroek’s pain and suffering, the
undersigned proposed a method of resolution colloquially known as “baseball
arbitration.” In this process, each party would submit one proposal, and the
undersigned would accept either one proposal or the other proposal. This structure
might encourage the parties to moderate their demands and offers. Order, issued
July 5, 2019.

       Ms. Bossenbroek supported this proposal. Pet’r’s Mem., filed July 16, 2019.
However, the Secretary did not. Resp’t’s Mem., filed July 26, 2019. After
reviewing the submissions, the undersigned declined to use baseball arbitration and
set a schedule for filing briefs. Order, issued Dec. 20, 2019. Citing Graves, this
order requested that the parties provide information about (i) decisions from
outside the Vaccine Program about compensation for pain and suffering for
shoulder injuries, (ii) reasoned decisions from special masters about compensation
for pain and suffering for shoulder injuries, and (iii) any statistical information
based upon proffers and stipulations.

      Both parties filed initial briefs on February 7, 2020.4 The Secretary
provided an appendix, listing cases from outside the Vaccine Program about pain
and suffering; Ms. Bossenbroek did not. Each party filed a reply brief on February
24, 2020. Thus, the case is ready for adjudication.

IV.    Analysis

       The parties dispute three items of compensation. The most significant area
of dispute is the reasonable amount of compensation for past pain and suffering.
This item is resolved in section A below. The two other areas, the compensation
for future emotional distress and unreimbursed expenses, are evaluated in section
B and C, respectively.




       4
         Ms. Bossenbroek filed a corrected brief on February 21, 2020, and this decision refers
to the corrected brief.

                                                   12
       Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 13 of 51



       A.     Past Pain and Suffering

      Ms. Bossenbroek argues that the undersigned “should make an independent
judgment of pain and suffering after reviewing the record as a whole and applying
the Graves/McAllister factors.” Pet’r’s Br. at 18. “Independence,” in this context
according to Ms. Bossenbroek, means not considering proffers or stipulations and
not considering cases from outside the Vaccine Program. Id. at 14-18. To Ms.
Bossenbroek, those adjudications are “not relevant.”

       Ms. Bossenbroek is mistaken. The primary example contradicting Ms.
Bossenbroek’s assertion is Graves, a case that Ms. Bossenbroek states “has become
the law of the Program.” Id. at 8. In determining a reasonable amount of pain and
suffering for a child-vaccinee who died approximately 40 days after vaccination,
the judge looked to non-Vaccine Act cases in which estates were awarded
compensation for their decedent’s pain and suffering between a negligent act and
the unfortunate death. Graves, 109 Fed. Cl. at 595-96.

        Rather than look to this aspect of Graves, Ms. Bossenbroek extracts a
different sentence. Ms. Bossenbroek quotes Graves as stating “it was clear that
Congress intended to be more generous than the civil court system.” Pet’r’s Br. at
9. While Ms. Bossenbroek accurately copies the words from the Graves opinion,
Graves, on this point, is not correct. Graves is quoting from the dissenting opinion
in the en banc Federal Circuit opinion, Cloer v. Sec’y of Health & Human Servs.,
654 F.3d 1322, 1350 (Fed. Cir. 2011) (en banc).5 As part of a dissenting opinion,
this statement carries no legal force. Prometheus Laboratory Inc. v. Mayo
Collaborative Services, 628 F.3d 1347, 1356 n.2 (Fed. Cir. 2017), rev’d on other
grounds, 566 U.S. 66, 70 (2012). Moreover, the Vaccine Act seems to contradict
the dissenting judges’ assertion. As noted above, the Vaccine Act limits recovery
in several ways compared to the civil court system, such as forbidding punitive
damages, restricting compensation only to the person who receives the vaccine,
and, most importantly for this case, capping pain and suffering at $250,000.

       Consequently, in determining a reasonable amount of compensation for Ms.
Bossenbroek’s pain and suffering, the undersigned chooses to consider prior cases
that have awarded pain and suffering to people suffering shoulder injuries. See


       5
         To be fair to Ms. Bossenbroek, Graves did not note that its quotation came from a
dissenting opinion.

                                                  13
      Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 14 of 51



Doe 34 v. Sec’y of Health & Human Servs., 87 Fed. Cl. 758, 767-68 (2009);
Ultimo v. Sec’y of Health & Human Servs., 28 Fed. Cl. 148, 152-53 (1993).
However, this choice does not resolve the issue entirely because a secondary
question is whether to consider cases inside or outside the Vaccine Program.

       The short answer is to consider both. But the analysis begins with cases
outside the Vaccine Program. The assessment starts here for two reasons. First,
Ms. Bossenbroek fiercely argues that compensation awarded in Vaccine Program
cases from SPU is “substantially low,” Pet’r’s Br. at 16, or “artificially low.”
Pet’r’s Reply at 11. In Ms. Bossenbroek’s initial brief, she states Chief Special
Master Dorsey failed to account for a “Congressional mandate to compensate
generously.” However, for reasons explained above in connection with Graves,
Ms. Bossenbroek—not the chief special master—misunderstands the Vaccine Act.
While Ms. Bossenbroek essentially repeats her respectful disagreement with the
former chief special master in her reply brief, Ms. Bossenbroek adds a different
reason.

     Ms. Bossenbroek argues that the series of cases from former Chief Special
Master Dorsey are built upon a flawed foundation.

             Those early cases, which served as building blocks for the
             remainder of [former Chief] Special Master Dorsey’s decisions
             … were based on faulty data, including litigative risk
             settlements in other SPU-SIRVA cases. With all due respect to
             [former Chief] Special Master Dorsey, she failed to make any
             distinction whatsoever between “settled” cases from one firm
             (all three early cases were from the same firm) and cases that
             were conceded (full value cases not settled on the basis of
             litigative risk). She also failed to look at settlements and
             proffers from other law firms, which in many cases were much,
             much higher. This is why the cases decided by [former Chief]
             Special Master Dorsey are artificially low.

Pet’r’s Reply at 11.




                                           14
       Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 15 of 51



      There may be a grain of truth here. 6 However, awards given in the Vaccine
Program, including SPU, are still informative.

       One reason for looking at cases outside the Vaccine Program is that the
finder-of-fact is almost always a jury. The Supreme Court has endorsed a jury’s
wisdom. Juries are presumed to find facts competently and thoroughly. Francis v.
Franklin, 471 U.S. 307, 324 n. 9 (1985). The jury’s role is particularly important
in negligence cases. TSC Indus., Inc. v. Northway, Inc., 426 U.S. 438, 450 (1976).

       The collectivity of juries stands in contrast to the Vaccine Program in which
a single special master decides compensation for pain and suffering. The process
for determining pain and suffering is perhaps the most subjective decision a special
master makes. To be sure, special masters are qualified to make this difficult
decision. See Whitecotton v. Sec’y of Health & Human Servs., 81 F.3d 1099,
1104 (Fed. Cir. 1996). And, yet, when special masters could receive assistance,
why decline the help?

       The survey of cases the Secretary presents contains useful information. 7 As
noted above, in most cases, jurors assessed pain and suffering. In addition, the
number of cases (more than 50) is fair. While it is true that no two cases are
exactly alike, the number of cases tends to even out some differences. 8 In this
survey, the mean award is $31,105.89, the median award is $13,000.00, and the
center of the interquartile range is $22,500.00. This information from the survey
tends to show that the former chief special master’s awards are more generous than


       6
          Ms. Bossenbroek fails to acknowledge that the former Chief Special Master considered
all the information that was available to her and then used that information as a background for
deciding each case individually. Thus, Ms. Bossenbroek’s criticism is worth, perhaps, a
peppercorn.
       7
         While Ms. Bossenbroek was encouraged to cite cases involving shoulder injuries from
outside the Vaccine Program, order issued Dec. 20, 2019, Ms. Bossenbroek declined. She stated
those cases are “entirely irrelevant.” Pet’r’s Reply at 7.
        As explained in the text, cases from outside the Vaccine Program are relevant. Thus, the
survey of cases from the Secretary is reproduced as appendix 2 to this decision.
       8
          Strangely, but accurately, Ms. Bossenbroek points out “almost none of the cases involve
plaintiffs who have experienced shoulder injuries limited to the shoulder alone.” Pet’r’s Reply at
7. The inclusion of additional injuries suggests that the chart overvalues the pain and suffering
derived from only a shoulder injury.

                                                   15
      Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 16 of 51



those awards made by juries in state-court litigation. See Nute v. Sec’y of Health
& Human Servs., No. 18-140V, 2019 WL 6125008, *8 (Fed. Cl. Spec. Mstr. Sept.
6, 2019) (presenting statistical information).

       Within the realm of rulings and decisions from former Chief Special Master
Dorsey, one roughly analogous case is Knauss v. Sec’y of Health & Human Servs.,
No. 16-1372V, 2018 WL 3432906 (Fed. Cl. Spec. Mstr. May 23, 2018). There,
Mr. Knauss suffered pain and restricted movement in his shoulder for
approximately five months. He went to physical therapy 23 times and reported
that he was 94% improved and his pain level was 1.5/10. After considering these
factors, the former chief special master awarded $60,000 in compensation for pain
and suffering. 2018 WL 3432906, at *8.

      Collectively, these cases provide a framework for evaluating the individual
circumstances of Ms. Bossenbroek’s case. The undersigned has reviewed all the
evidence, documentary and testimonial. The following points are especially
valuable.

         • Ms. Bossenbroek was a new mom who was breast-feeding her child.
           Exhibit 2 at 47. Approximately one month after vaccination Ms.
           Bossenbroek told a physical therapist that she was having difficulty
           holding her son. Exhibit 2 at 23. The pain was interfering with her
           ability to breast-feed. Exhibit 7 (affidavit) ¶ 4.
         • Within two weeks of the vaccination, Ms. Bossenbroek told her
           supervisor that she was having severe shoulder pain. She emailed,
           saying she had consulted “Dr. Google.” Exhibit 13.
         • The ultrasound on November 4, 2015, was normal. Exhibit 2 at 125.
         • In Ms. Bossenbroek’s second physical therapy visit, which was on
           November 24, 2015, she stated that she was not taking any pain
           medications. Exhibit 2 at 20.
         • In Ms. Bossenbroek’s final physical therapy visit, which was on
           December 15, 2015, she reported “no pain at all.” Exhibit 2 at 3.

       This evidence suggests that the worst phase of Ms. Bossenbroek’s pain and
suffering was between the date of the vaccination (October 22, 2015) and the
discharge from physical therapy (December 15, 2015). Essentially, the worst of
her pain lasted two months.



                                           16
      Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 17 of 51



       However, as the April 16, 2019 Ruling Finding Facts and Granting
Entitlement found, Ms. Bossenbroek was not completely recovered when she was
discharged. She continued to exercise at home with stretching bands and to do
yoga 3-4 times per week. Exhibit 8.

      During all 2016, Ms. Bossenbroek did not seek any medical treatment. The
lack of treatment suggests, but does not establish absolutely, Ms. Bossenbroek’s
pain was minimal. If Ms. Bossenbroek were experiencing significant pain, she
probably would have sought relief from a medical professional. During 2016, any
shoulder pain did not prevent her from engaging in activities. She traveled for
pleasure. Exhibit 24 at 92 (January trip to Philadelphia), at 46 (October trip to Key
West). She worked as an attorney at two jobs, which overlapped for more than six
months. She traveled on six trips for work. She sold a house and moved. Even if
Ms. Bossenbroek required assistance with luggage (Tr. 30, 45) and could not carry
heavy moving boxes (Tr. 23-24), these inconveniences were relatively minor.
Moreover, while Ms. Bossenbroek said yoga classes helped, her participation at a
yoga studio ended when her free trial membership was not renewed due to
expense. See exhibit 14; Tr. 101.

        This list of activities shows Ms. Bossenbroek was busy. She attempts to
explain that her busyness explains why she could not seek medical attention. See
Pet’r’s Reply at 2-3. Ms. Bossenbroek did sometimes place her children’s needs
ahead of her own. See Tr. 189. However, at some point, this argument must yield.
It is reasonable to believe that a person facing moderate pain on a nearly
continuous basis would seek treatment at some point. If Ms. Bossenbroek were
motivated, she could have found the time to see a doctor. See Tr. 153.

      When Ms. Bossenbroek finally saw a doctor again, she told the orthopedist
her pain was 2/10. Exhibit 6 at 1. This visit was on January 4, 2017,
approximately three weeks before the petition was filed.

       The remainder of 2017 resembled 2016, with one exception. Similarities
include: Ms. Bossenbroek traveled for work and pleasure, Ms. Bossenbroek
participated in yoga, and Ms. Bossenbroek did her home exercises approximately
three days per week for approximately 20 minutes each time. The only exception
was that in 2017, Ms. Bossenbroek became pregnant. Tr. 34.

      The birth of Ms. Bossenbroek’s second child prompted Ms. Bossenbroek’s
midwife to refer her to physical therapy for her frozen shoulder. Exhibit 12;
exhibit 18 ¶ 1; Tr. 36, 60. In 2018, Ms. Bossenbroek had physical therapy, but the
                                             17
      Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 18 of 51



emphasis was on the pelvic pain from delivering a baby, not shoulder pain. Tr.
110; exhibit 15 at 1-4; exhibit 22 at 45; see also Resp’t’s Reply at 4. While at
discharge on August 13, 2018, Ms. Bossenbroek was invited to continue
rehabilitating her shoulder, she did not. Exhibit 25 at 5.

       At the end of 2018, Ms. Bossenbroek, her husband, her sister, her father, and
a friend testified at a hearing. Although they focused on whether Ms. Bossenbroek
suffered an injury for more than six months, the witnesses testified about her
current pain as well.

       After the hearing, there was again about a six-month gap in which Ms.
Bossenbroek did not seek medical attention. Complaining about shoulder pain
from her October 2015 flu vaccination, Ms. Bossenbroek sought treatment from an
orthopedist in July 2019. The orthopedist found tenderness but a normal range of
motion. He recommended an MRI. Exhibit 31 at 1-4. The MRI was
unremarkable. Id. at 6. In follow-up, the orthopedist recognized her pain, but Ms.
Bossenbroek declined a steroid injection, which could bring some relief. Exhibit
31 at 6.

      This evidence suggests that $50,000 is a reasonable amount of compensation
for Ms. Bossenbroek’s past pain and suffering.

      B.     Future Pain and Suffering

      In addition to compensating for past pain and suffering, a special master may
compensate for future pain and suffering. Section 15(a)(4). Awards for future
pain and suffering must be discounted to net present value. Section 15(f)(4)(A);
Youngblood v. Sec’y of Health & Human Servs., 32 F.3d 552 (Fed. Cir. 1994).

      Ms. Bossenbroek is currently 34 years old. Citing a life expectancy
calculator from the Social Security Administration, Ms. Bossenbroek states her life
expectancy is an additional 52.2 years. Pet’r’s Br. at 9 (stating Ms. Bossenbroek is
expected to live to 85.5 years). Without citing any evidence for life expectancy,
the Secretary’s proposal for future pain and suffering stops after 48 years when
Ms. Bossenbroek is age 82. Resp’t’s Br., appendix A.

      Besides the slight difference in life expectancy, the parties offer different
proposals for the other components of an award for future pain and suffering—the
amount per year and the net discount rate.


                                            18
      Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 19 of 51




                                Ms. Bossenbroek                Secretary

 Amount per Year                     $1,200                      $300

 Net Discount Rate                     1%                         2%



       Ms. Bossenbroek’s ongoing pain is mild. In her most recent medical report,
Dr. Axtman stated that Ms. Bossenbroek declined a steroid injection because “she
is not significantly limited.” Exhibit 31 at 6. Therefore, a reasonable amount of
compensation is $300 per year, as the Secretary proposed.

      However, for the net discount rate, the evidence aligns with Ms.
Bossenbroek’s position. Both parties were given an opportunity to present
evidence regarding the net discount rate. Order, issued Dec. 20, 2019. Ms.
Bossenbroek presented a report from Robert Cook, a professor of economics. Dr.
Cook opined that a net discount rate is 1%. Exhibit 32 at 5. The Secretary
declined the opportunity to present evidence. Resp’t’s Br. at 10. Thus, Ms.
Bossenbroek’s evidence is stronger than the Secretary’s (non-existent) evidence.

      A reasonable amount of compensation for Ms. Bossenbroek’s future pain
and suffering is $11,692.19.

      C.    Unreimbursed Expenses

      Finally, the parties dispute Ms. Bossenbroek’s out-of-pocket costs. Ms.
Bossenbroek requests $1,209.30. Exhibit 30. The Secretary agrees with $734.68,
disputing $474.62. The amount in dispute represents the cost of baby formula Ms.
Bossenbroek bought due to trouble breast-feeding. This cost is reasonable.

V.    Conclusion

      The October 22, 2015 flu vaccination injured Ms. Bossenbroek’s left
shoulder. A reasonable amount of compensation for this unfortunate injury is
$62,901.49.




                                            19
       Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 20 of 51



       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith. 9

       IT IS SO ORDERED.

                                                            s/Christian J. Moran
                                                            Christian J. Moran
                                                            Special Master




       9
          Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint
filing of notice renouncing the right to seek review.

                                                   20
Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 21 of 51



                                         Appendix 1:

               Statistical Information regarding Method of Resolution

                     Source: Department of Justice Presentations 1




1
    Information from the Office of Special Masters is either identical or nearly identical.
Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 22 of 51




                                  U.S. Court of Federal Claims
                                      Judicial Conference
                                              November 14, 2019

                                Catharine E. Reeves
                                Deputy Director, Torts Branch
                                U.S. Department of Justice         42
                     Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 23 of 51




                                         Statistics
                           Reporting Period: 10/1/18 – 9/30/19
II. Total Petitions Adjudicated this reporting period: 791
    A. Compensated:
          i. Cases conceded by HHS: 268
                  1. Decision awarding damages: 13
                  2. Decision adopting Proffer: 253
                  3. Decision adopting Settlement: 2
         ii. Cases not conceded by HHS: 361
                  1. Decision awarding damages: 10
                  2. Decision adopting Proffer: 0
                  3. Decision adopting Settlement: 351
    B. Not Compensated/Dismissed: 162
          i. Decision dismissing Non-OAP: 159
         ii. Decision dismissing OAP: 3




                                                    45
Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 24 of 51




                               Report from the
                               Department of Justice

                               March 6, 2020

                               Catharine E. Reeves
                               Deputy Director, Torts Branch




                                                                   1
            Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 25 of 51


                            Statistics
           Reporting Period: 11/16/19 – 2/15/20
Total Petitions Adjudicated this Reporting Period: 181
 A. Compensated: 146
        i. Cases conceded by HHS: 67
                1. Decision awarding damages: 2
                2. Decision adopting Proffer: 65
                3. Decision adopting Settlement: 0
       ii. Cases not conceded by HHS: 79
                1. Decision awarding damages: 0
                2. Decision adopting Proffer: 5
                3. Decision adopting Settlement: 74
  B. Not Compensated/Dismissed: 35




                                                                               3
       Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 26 of 51



                                             Appendix 2:

                Survey of Cases Awarding Compensation for Shoulder Injury

                                  Source: Department of Justice 1




       1
         “[R]espondent searched for ‘shoulder impingement’ and ‘shoulder bursitis’ in the Jury
Verdicts and Settlements database on Westlaw. Respondent limited the search results to cases
from the last five years, and identified pain and suffering awards in which the shoulder was the
main (or one of the main) injuries, and there were no extreme fact patterns or findings of
comparative/contributory fault.” Resp’t’s Br. at 6.
                             Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 27 of 51



                                                         Age of       Type of      Finder of
#             Name, Cite              Date      State
                                                        Plaintiff     accident        Fact




      Todd‐Krasen v. Barrios,
1     2016 WL 4258300 (Wash.         6/28/16    WA         58       car accident      jury
      Super.)




      Jones v. Ray‐Trigg, 2017 WL
2                                     3/8/17     TX      adult      car accident      jury
      1735346 (Tex. Dist.)

3     *SAME as #1


      Millard v. Taylor, 2016 WL
4.1   9023669 (Ohio Com. Pl.)        10/24/16    OH      adult      car accident      jury
      *Henry Millard


      Millard v. Taylor, 2016 WL
4.2   9023669 (Ohio Com. Pl.)        10/24/16    OH        57       car accident      jury
      *Malinda Millard


      Althouse, Jr. v. Ebert, 2018
5     WL 3726943 (Pa. Com. Pl.)      3/26/18     PA      adult      car accident   arbitration
      *Michael Althouse




                                                                 Page 1
                             Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 28 of 51



                                                                                                                   Pain &
#             Name, Cite                                 Claimed Nature of injury                       Surgery   Suffering   Notes
                                                                                                                   Award


                                   facet separation of the cervical spine; cervical and lumbar spinal
                                   stenosis; rotator cuff weakness, subscapularis and biceps
      Todd‐Krasen v. Barrios,      tendinopathy with partial thickness tearing, medial subluxation of
1     2016 WL 4258300 (Wash.       the biceps tendon and shoulder impingement which required              yes      $1,000
      Super.)                      surgery; and hand and wrist injuries which led to numbness in the
                                   right hand and post‐traumatic arthritis of the right wrist which
                                   required surgery, and headaches


      Jones v. Ray‐Trigg, 2017 WL cervical radiculitis, thoracic and lumbar strains and shoulder
2                                                                                                         no       $1,000
      1735346 (Tex. Dist.)        impingement,

3     *SAME as #1


      Millard v. Taylor, 2016 WL
4.1   9023669 (Ohio Com. Pl.)    cervical and thoracic strains                                            no        $500
      *Henry Millard


      Millard v. Taylor, 2016 WL type II glenoid labral tear, rotator cuff tear and bursitis of left
4.2   9023669 (Ohio Com. Pl.)    shoulder which required surgery and resulted in permanent                yes      $1,500
      *Malinda Millard           impairment, as well as cervical, thoracic and lumbar strains.


      Althouse, Jr. v. Ebert, 2018
5     WL 3726943 (Pa. Com. Pl.) C6 radiculopathy resulting in paresthesias of the left arm                no      $10,000
      *Michael Althouse




                                                                        Page 2
                             Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 29 of 51



                                                        Age of       Type of      Finder of
#             Name, Cite              Date     State
                                                       Plaintiff     accident        Fact



      Althouse, Jr. v. Ebert, 2018
6     WL 3726943 (Pa. Com. Pl.)      3/26/18    PA      adult      car accident   arbitration
      *Megan Althouse



      Canales v. Meiners, 2016
7                                    3/2/16     TX      adult      car accident      jury
      WL 3012067 (Tex .Dist.)



      Crawford v. Cho, 2017 WL
8.1   6373610 (Pa. Com. Pl.)         8/7/17     PA      adult      car accident   arbitration
      *Flynnell Crawford


      Crawford v. Cho, 2017 WL
8.2   6373610 (Pa. Com. Pl.)         8/7/17     PA      adult      car accident   arbitration
      *Ann Fox




      Lowery v. State Farm, 2016
9                                    6/14/16   MD       adult      car accident      jury
      WL 6083855 (Md. Cir. Ct.)




                                                                Page 3
                           Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 30 of 51



                                                                                                                   Pain &
#             Name, Cite                              Claimed Nature of injury                          Surgery   Suffering       Notes
                                                                                                                   Award


      Althouse, Jr. v. Ebert, 2018
6     WL 3726943 (Pa. Com. Pl.) multiple level back strains and shoulder impingement                      no       $3,000
      *Megan Althouse


                                 cervical disc protrusion, acquired loss of cervical lordosis,
      Canales v. Meiners, 2016   concussion leading to post concussion syndrome, shoulder AC
7                                                                                                         no       $3,000
      WL 3012067 (Tex .Dist.)    joint separation with impingement, and cervical, thoracic and
                                 lumbar strains


      Crawford v. Cho, 2017 WL   cephalgia, cervical, thoracic and lumbar strains, right‐sided
8.1   6373610 (Pa. Com. Pl.)     traumatic myofascitis, right shoulder strain and contusions and          no        $224
      *Flynnell Crawford         bilateral knee sprains and contusions


      Crawford v. Cho, 2017 WL   torn supraspinatus tendons with strain, impingement of the
8.2   6373610 (Pa. Com. Pl.)     acromioclavicular joint, subacromial bursitis and joint effusion, as     no       $3,500
      *Ann Fox                   well as cervical, thoracic and lumbar strains.


                                 left shoulder injuries including sprain with impingement                                     *judge reduced
                                 syndrome and subacromial tendinitis that required two surgeries                                award to $0
      Lowery v. State Farm, 2016 including an arthroscopic left shoulder rotator cuff debridement                             because of pre‐
9                                                                                                         yes      $4,000
      WL 6083855 (Md. Cir. Ct.) and subacromial decompression, as well as post‐traumatic                                       trial payments
                                 headaches, soft tissue injuries to her neck and back a chest                                 already made to
                                 contusion and mental anguish                                                                          P




                                                                    Page 4
                          Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 31 of 51



                                                     Age of       Type of      Finder of
#            Name, Cite            Date     State
                                                    Plaintiff     accident        Fact



     Spolar v. Schulz, 2016 WL
10                                11/9/16    PA      adult      car accident   arbitration
     8740261 (Pa. Com. Pl.)




     Tripp v. Dacosta, 2019 WL
11                                8/6/19    MA       adult      car accident      jury
     5197125 (Mass. Super.)



     Wilburn v. Leddy, 2019 WL
12                                8/1/19     PA        28       car accident      jury
     5555589 (Pa. Com. Pl.)



     Dhingra v. Lemien, 2019
13                                4/4/19     CT      adult      car accident      jury
     WL 2551625 (Conn. Super.)


     Tucker‐Lloyd v. Holiday,
14   2019 WL _____ (Pa. Com.      2/8/19     PA      adult      car accident      jury
     Pl.) (JVR no. 170301744)


     Stokes v. Watkins, 2016 WL
15                                9/1/16     PA      adult      car accident   arbitration
     7118685 (Pa. Com. Pl.)




                                                             Page 5
                          Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 32 of 51



                                                                                                                 Pain &
#            Name, Cite                              Claimed Nature of injury                         Surgery   Suffering   Notes
                                                                                                                 Award



     Spolar v. Schulz, 2016 WL   proximal humerus fracture, left shoulder impingement and
10                                                                                                      no       $4,000
     8740261 (Pa. Com. Pl.)      cervical disc herniations at C4‐C7


                                 right shoulder impingement with fraying of the anterior superior
     Tripp v. Dacosta, 2019 WL   labrum and AC joint arthrosis with signal change about her rotator
11                                                                                                      yes      $5,000
     5197125 (Mass. Super.)      cuff, which required arthroscopic surgery, headaches, and
                                 unspecified injuries to her neck, back and right hip


                               left shoulder impingement syndrome, aggravation of cervical and
     Wilburn v. Leddy, 2019 WL
12                             lumbar spondylosis with disc bulging, and cervical, lumbar and           no       $6,000
     5555589 (Pa. Com. Pl.)
                               left wrist strains


                               post‐concussion syndrome with headaches and concentration
     Dhingra v. Lemien, 2019
13                             issues, right shoulder impingement, left knee contusion and              no       $7,500
     WL 2551625 (Conn. Super.)
                               injuries to her neck, hip and lower back


     Tucker‐Lloyd v. Holiday,
14   2019 WL _____ (Pa. Com.     shoulder tendinopathy, shoulder bursitis, neck sprain                  no       $7,500
     Pl.) (JVR no. 170301744)


     Stokes v. Watkins, 2016 WL post traumatic chronic headaches, shoulder bursitis and neck and
15                                                                                                      no       $7,500
     7118685 (Pa. Com. Pl.)     back sprains




                                                                   Page 6
                            Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 33 of 51



                                                       Age of       Type of      Finder of
 #             Name, Cite           Date      State
                                                      Plaintiff     accident        Fact




       Pham v. Gadelov, 2016 WL
16                                 7/15/16     NJ      adult      car accident     jury
       4537028 (N.J. Super. L.)



       Scherzberg v. Reed, 2017
17     WL 6944527 (Minn. Dist.     10/6/17    MN         45       car accident     jury
       Ct.)



       Mier v. Sandoval, 2016 WL
18                                 1/15/16     CO      adult      car accident     jury
       5845816 (Colo. Dist. Ct.)




       Ramirez v. Driscoll, 2017
19                                 11/22/17    CT      adult      car accident     jury
       WL 7693776 (Conn. Super.)



       Megie v. Kelb, 2015 WL
20                                 11/5/15     CT      adult      car accident     jury
       12746400 (Conn. Super.)


       Gehrt v. Nolen, 2017 WL
21.1   5989959 (Tenn. Cir. Ct.)    1/26/17     TN        48       car accident     jury
       *Brian Gehrt




                                                               Page 7
                             Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 34 of 51



                                                                                                                     Pain &
 #             Name, Cite                                Claimed Nature of injury                         Surgery   Suffering   Notes
                                                                                                                     Award


                                C5‐C6 disc herniation with radiculopathy, C3‐C4 and C4‐C5 disc
       Pham v. Gadelov, 2016 WL bulges, carpal tunnel syndrome, temporomandibular joint
16                                                                                                          yes      $7,500
       4537028 (N.J. Super. L.) disorder and left shoulder tendonitis and bursitis which was
                                treated with arthroscopic surgery


       Scherzberg v. Reed, 2017    shoulder impingement syndrome, right arm radicular pain,
17     WL 6944527 (Minn. Dist.     cervical spondylosis, SI joint dysfunction, trochanteric bursitis, a     no       $8,000
       Ct.)                        concussion leading to post‐concussion symptoms


                                 shoulder sprain; cervical, thoracic, and lumbar strains; a sacroiliac
       Mier v. Sandoval, 2016 WL strain; post‐traumatic headaches; right shoulder impingement;
18                                                                                                          no       $8,000
       5845816 (Colo. Dist. Ct.) facet syndrome of the upper cervical facets; disc herniations at T6‐
                                 T7; somatic dysfunction; myofascial pain; and emotional distress


                                 cervical disc protrusion with radicular syndrome, headaches, left
       Ramirez v. Driscoll, 2017
19                               shoulder bursitis, cervical, thoracic, lumbar and shoulder strains,        no       $8,791
       WL 7693776 (Conn. Super.)
                                 and contusions to her face, head and chest


       Megie v. Kelb, 2015 WL      left shoulder injuries including rotator cuff tendinitis,
20                                                                                                          no       $8,910
       12746400 (Conn. Super.)     impingement and strain


       Gehrt v. Nolen, 2017 WL     fractured tooth that required removal, bilateral carpal tunnel
21.1   5989959 (Tenn. Cir. Ct.)    syndrome that required surgery, a dislocated left index finger,          yes      $3,366
       *Brian Gehrt                aggravation of a prior brain injury, and emotional distress




                                                                        Page 8
                            Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 35 of 51



                                                       Age of       Type of      Finder of
 #             Name, Cite           Date      State
                                                      Plaintiff     accident        Fact




       Gehrt v. Nolen, 2017 WL
21.2   5989959 (Tenn. Cir. Ct.)    1/26/17     TN        48       car accident     jury
       *Brandon Gehrt




       Brussler v. Borges, 2016 WL
22                                 12/12/16    NJ        43       car accident     jury
       8711312 (N.J. Super. L.)




       Theis v. Altom, 2016 WL
23                                 7/19/16     CA        52       car accident     jury
       8653389 (Cal. Super.)




       Lafavor v. Nurre, 2017 WL
24                                 9/28/17     OR      adult      car accident     jury
       10219661 (Or. Cir.)




                                                               Page 9
                            Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 36 of 51



                                                                                                                   Pain &
 #             Name, Cite                               Claimed Nature of injury                        Surgery   Suffering   Notes
                                                                                                                   Award



                                   cerebral concussion with loss of consciousness, traumatic
       Gehrt v. Nolen, 2017 WL     tendinitis of his left shoulder with impingement syndrome, an
21.2   5989959 (Tenn. Cir. Ct.)    acute cervical strain with radiculopathy and disc syndrome, left       no       $9,031
       *Brandon Gehrt              wrist traumatic carpal tunnel syndrome, left subscapular bursitis
                                   with traumatic scapulocostal syndrome, and emotional distress



                                   herniated disc at C5‐C6 with neural impingement, foraminal
       Brussler v. Borges, 2016 WL narrowing and radiculopathy, as well as left shoulder
22                                                                                                        no      $10,000
       8711312 (N.J. Super. L.)    impingement syndrome with tendinopathy which required
                                   cortisone injections and for which surgery was recommended



                                   lumbar radiculitis affecting his back and right leg with vertebral
       Theis v. Altom, 2016 WL     bone spurs at L1‐L4 and spinal stenosis, as well as left shoulder
23                                                                                                        yes     $10,000
       8653389 (Cal. Super.)       impingement syndrome and a complete rotator cuff tear to his
                                   left shoulder which required epidural injections and surgery



       Lafavor v. Nurre, 2017 WL   left shoulder impingement syndrome and permanent swelling of
24                                                                                                        no      $10,000
       10219661 (Or. Cir.)         her left breast




                                                                      Page 10
                            Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 37 of 51



                                                       Age of       Type of       Finder of
#            Name, Cite             Date      State
                                                      Plaintiff     accident         Fact




     Delizo v. Dang, 2015 WL
25                                 12/1/15    WA         53       car accident      jury
     10521777 (Wash. Super.)




     Pineda v. Wal‐Mart Stores,
26   Inc., 2017 WL 4767043 (Fla.   7/20/17     FL        56       slip and fall     jury
     Cir. Ct.)



     Lewis v. American Family
27   Ins. Co., 2018 WL 2431395      4/5/18    MN         31       car accident      jury
     (Minn. Dist. Ct.)



     Feist v. Taylor, 2017 WL
28                                 9/28/17     MT      adult      car accident      jury
     7689190 (Mont .Dist.)




     Lopez v. Li, 2016 WL
29                                 12/12/16    NY      adult      car accident      jury
     8445683 (N.Y. Sup.)




                                                               Page 11
                            Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 38 of 51



                                                                                                                  Pain &
#            Name, Cite                               Claimed Nature of injury                         Surgery   Suffering      Notes
                                                                                                                  Award


                                 SLAP tear, tendonitis and rotator cuff injury to his left shoulder
                                 with impingement which required arthroscopic surgery, for which
     Delizo v. Dang, 2015 WL     he was assigned an 18% permanent impairment rating, as well as
25                                                                                                       yes     $10,000
     10521777 (Wash. Super.)     cervical, thoracic and lumbar strains and aggravation of
                                 preexisting degenerative disc disease, for which he was assigned
                                 a 6% permanent impairment rating


                                 suffered rotator cuff and tendon damage, labral tearing and
     Pineda v. Wal‐Mart Stores,
                                 bursitis and inflammation of the left shoulder with permanent
26   Inc., 2017 WL 4767043 (Fla.                                                                         yes     $12,500
                                 loss of range of motion, and cartilage and ligament damage to her
     Cir. Ct.)
                                 right knee; surgery for both knee and shoulder


                               right shoulder impingement, a right shoulder rotator cuff tear that
     Lewis v. American Family
                               required surgery, right upper extremity cervical radiculitis, a right
27   Ins. Co., 2018 WL 2431395                                                                           yes     $13,000
                               knee bone contusion with cartilage defect at the lateral tibial
     (Minn. Dist. Ct.)
                               plateau, and emotional distress

                                                                                                                             * plaintiffs'
     Feist v. Taylor, 2017 WL    cervical and lumbar strain and left shoulder post‐traumatic                                 motion for a
28                                                                                                       no      $13,684
     7689190 (Mont .Dist.)       impingement                                                                                  new trial
                                                                                                                               granted

                                 disc herniations at L3‐L4, L5‐S1 and C5‐C6, injuries to her left
                                 knee, including a grade 1 medial collateral ligament sprain, subtle
     Lopez v. Li, 2016 WL
29                               chondromalacia and internal derangement, injuries to her left           no      $15,000
     8445683 (N.Y. Sup.)
                                 shoulder, including impingement, bursitis and rotator cuff
                                 tendonitis and right ankle internal derangement




                                                                   Page 12
                            Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 39 of 51



                                                      Age of       Type of       Finder of
#            Name, Cite            Date      State
                                                     Plaintiff     accident         Fact




     Morris v. Tirado, 2016 WL
30                                5/17/16     NY        24       car accident      jury
     4729415 (N.Y. Sup.)




     Johnny v. Cruz, 2015 WL
31                                12/15/15    NY      adult      car accident      jury
     10644865 (N.Y. Sup.)




     Gladysh v. Safeway Inc.,                                    floor display
32                                5/30/19     OR      adult                        jury
     2019 WL 3712142 (Or. Cir.)                                  fell on P



     Berry v. Demers, 2018 WL
33                                 2/9/18    MA       adult      car accident      jury
     1367377 (Mass. Super.)


     Itzkowitz v. Finkelstein,
34   2016 WL 2748641 (N.Y.        1/26/16     NY        26       car accident      jury
     Sup.)




                                                              Page 13
                            Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 40 of 51



                                                                                                                 Pain &
#            Name, Cite                              Claimed Nature of injury                         Surgery   Suffering   Notes
                                                                                                                 Award


                                 post traumatic headaches, reversal of the normal cervical
     Morris v. Tirado, 2016 WL   curvature at C5‐C6, cervical and lumbar radiculopathy with
30                                                                                                      no      $20,000
     4729415 (N.Y. Sup.)         numbness and tingling of the hands bilaterally and right foot, as
                                 well as right shoulder rotator cuff tendinitis and impingement



                                 permanent neck and back injuries including disc herniation at L5‐
                                 S1 encroaching on the S1 nerve roots, bulging discs at L4‐L5 and
                                 C3‐C6 deforming the thecal sac and spinal cord, and straightening
     Johnny v. Cruz, 2015 WL
31                               of the normal cervical curvature, as well as injuries to her left      yes     $20,000
     10644865 (N.Y. Sup.)
                                 shoulder including an acromion avulsion fracture, tears to the
                                 supraspinatus tendon and rotator cuff with impingement which
                                 required surgery


                                right knee meniscus tear treated with injections and surgery, right
     Gladysh v. Safeway Inc.,
32                              shoulder impingement, right palm bruising, a right wrist strain         yes     $21,000
     2019 WL 3712142 (Or. Cir.)
                                and right thigh bruising


     Berry v. Demers, 2018 WL    left shoulder tendonitis with impingement requiring surgery, and
33                                                                                                      yes     $22,530
     1367377 (Mass. Super.)      neck and back injuries


     Itzkowitz v. Finkelstein,   bulges at C3‐4, C5‐6, L4‐5 and L5‐S1 that were confirmed by MRI
34   2016 WL 2748641 (N.Y.       with right shoulder impingement that was also supported by an          no      $25,000
     Sup.)                       MRI




                                                                   Page 14
                            Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 41 of 51



                                                       Age of       Type of       Finder of
#            Name, Cite             Date      State
                                                      Plaintiff     accident         Fact



     McCole v. Freund, 2017 WL
35                                 1/26/17     NJ        45       car accident      jury
     4280749 (N.J. Super. L.)


     Lockhart v. The Long Island
                                                                  work
36   Railroad Co., 2016 WL          5/6/16     NY        38                         jury
                                                                  accident
     4761418 (S.D.N.Y.)


     Saget v. Saget, 2019 WL
37                                 2/27/19     NY        16       car accident      jury
     1977300 (N.Y. Sup.)



     Kerames v. Tokay
38   Properties, L.L.C., 2017 WL   10/13/17    CT      adult      trip and fall    judge
     7189512 (Conn. Super.)



     Carter v. Pilla IV, 2015 WL
39                                 12/26/15    NJ        55       car accident      jury
     10553220 (N.J. Super. L.)



     Lofton v. James, 2018 WL
40                                  1/9/18     FL        30       car accident      jury
     1867016 (Fla. Cir. Ct.)




                                                               Page 15
                            Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 42 of 51



                                                                                                                       Pain &
#            Name, Cite                                 Claimed Nature of injury                            Surgery   Suffering   Notes
                                                                                                                       Award


                               torn rotator cuff requiring arthroscopic surgery and distal clavicle
     McCole v. Freund, 2017 WL
35                             resection and resulting in impingement syndrome, and bulging                   yes     $25,000
     4280749 (N.J. Super. L.)
                               cervical discs


     Lockhart v. The Long Island partial thickness tear of the right distal supraspinatus tendon with
36   Railroad Co., 2016 WL       tendinitis, impingement syndrome and a partial tear of the right             no      $25,000
     4761418 (S.D.N.Y.)          bicep tendon


                                   post concussive syndrome, a fracture of her mid‐left clavicle, left
     Saget v. Saget, 2019 WL
37                                 shoulder bursitis, a left thigh laceration, L5‐S1 herniations, and L1‐     no      $25,000
     1977300 (N.Y. Sup.)
                                   L5 bulges


     Kerames v. Tokay            aggravation of pre‐existing left thumb osteoarthritis, a left thumb
38   Properties, L.L.C., 2017 WL sprain, right and left knee abrasions and contusions, left shoulder          no      $30,000
     7189512 (Conn. Super.)      impingement, and trauma to the left side of his torso


                                   herniated discs at C3‐C4 and C5‐C6, right shoulder supraspinatus
     Carter v. Pilla IV, 2015 WL
39                                 impingement and tendinitis, and cervical and thoracolumbar                 no      $30,000
     10553220 (N.J. Super. L.)
                                   strains


     Lofton v. James, 2018 WL      right elbow fracture and right shoulder impingement with
40                                                                                                            no      $30,000
     1867016 (Fla. Cir. Ct.)       myofascial pain.




                                                                      Page 16
                           Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 43 of 51



                                                     Age of       Type of      Finder of
#            Name, Cite            Date     State
                                                    Plaintiff     accident        Fact



     Wilson v. Liberty Mutual
41   Ins. Co., 2016 WL 10903739   7/8/16     LA      adult      car accident     jury
     (W.D. La.)



     McNeill v. City of Auburn,
42   2017 WL 4182391 (Wash.       6/2/17    WA       adult      car accident     jury
     Super.)




     Brown v. Chariton, 2017
43                                1/10/17    IN        39       car accident     jury
     WL 1046031 (Ind. Super.)




     Thompson v. Bronchtein,
44   2016 WL 8114434 (N.Y.        11/2/16    NY      adult      car accident     jury
     Sup.)




                                                             Page 17
                           Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 44 of 51



                                                                                                                  Pain &
#            Name, Cite                                Claimed Nature of injury                        Surgery   Suffering   Notes
                                                                                                                  Award


     Wilson v. Liberty Mutual   strain to the cervical region of his spine and had exacerbated a
41   Ins. Co., 2016 WL 10903739 pre‐existing right shoulder impingement for which a shoulder             no      $30,000
     (W.D. La.)                 arthroscopy and open clavicle excision had been recommended


                                  psychomotor slowing with reduced processing, chronic pain
     McNeill v. City of Auburn,
                                  syndrome, right and left knee meniscal tears, a left rotator cuff
42   2017 WL 4182391 (Wash.                                                                              no      $45,000
                                  tear of the supraspinatus tendon, right rotator cuff bursitis and
     Super.)
                                  inflammation, anxiety and sleep disturbance



                                  C5‐C6 disc herniation, cervical radiculopathy, right shoulder pain
     Brown v. Chariton, 2017
43                                associated with supraspinatus tendon impingement and                   no      $55,000
     WL 1046031 (Ind. Super.)
                                  tendinosis, wrist pain, and emotional distress



                                  partial tear of his distal supraspinatus tendon with bony
                                  impingement, joint space narrowing and joint space effusion,
                                  fraying and tearing of the glenoid labrum, a partial rotator cuff
     Thompson v. Bronchtein,
                                  tear, bicep tendinopathy, hypertrophic synovitis, a Type I labral
44   2016 WL 8114434 (N.Y.                                                                               no      $65,000
                                  tear, cervical myofacsitis, cervical and lumbosacral spine
     Sup.)
                                  derangement, myofascial neck pain syndrome, right shoulder
                                  derangement and cervical, lumbar and right shoulder
                                  sprain/strains




                                                                     Page 18
                           Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 45 of 51



                                                     Age of       Type of       Finder of
#            Name, Cite            Date     State
                                                    Plaintiff     accident         Fact




     Thomas v. NYLL
45   Management Ltd., 2016 WL 11/18/16       NY      adult      car accident      jury
     8316934 (N.Y. Sup.)




                                                                car accident,
                                                                uninsured
     Tucci v. Allstate, 2016 WL                                 motorist and
46                                9/28/16    NJ      adult                        jury
     6883238 (N.J. Super. L.)                                   wrongly
                                                                withheld ins.
                                                                benefits


     Walker v. Calvo, 2017 WL
47                                6/2/17     NY        20       car accident      jury
     3070753 (N.Y. Sup.)



     Perry v. Berroa, 2017 WL
48                                4/4/17     VA      adult      car accident      jury
     6883949 (Va. Cir. Ct.)




                                                             Page 19
                           Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 46 of 51



                                                                                                                 Pain &
#            Name, Cite                                Claimed Nature of injury                       Surgery   Suffering       Notes
                                                                                                                 Award



                              deformity of the posterior glenoid rim of the left shoulder with
                              traumatic subacromial impingement, requiring surgery;
                              acromioclavicular joint arthropathy, anterior capsular contracture,
     Thomas v. NYLL
                              glenohumeral reactive hypertrophic injected synovitis, grade 3‐4
45   Management Ltd., 2016 WL                                                                           yes     $65,000
                              glenoid chondral injury with multiple loose chondral flaps, labral
     8316934 (N.Y. Sup.)
                              fraying, fluid in the subdeltoid bursa and subcapularis bursa, C5‐
                              C6 stenosis with spurring, and straightening of the cervical
                              curvature



                                  C5‐C6 disc herniation which resulted in cervical radiculopathy, a
                                  chip fracture of her cervical spine, a concussion leading to post
     Tucci v. Allstate, 2016 WL                                                                                             * judge reduced
46                                concussion syndrome, left knee internal derangement, right            no      $75,000
     6883238 (N.J. Super. L.)                                                                                                  to $50,000
                                  shoulder impingement syndrome, TMJ, thoracic and lumbar
                                  strains, right knee sprain and contusions to her left leg


                                  disc bulges at C4‐C6 and L4‐L5, a sprained right knee ACL, right
     Walker v. Calvo, 2017 WL
47                                shoulder rotator cuff tears and impingement, right shoulder and       no      $75,000
     3070753 (N.Y. Sup.)
                                  cervical/lumbar strains


                                  post traumatic headaches and left shoulder post‐traumatic
     Perry v. Berroa, 2017 WL
48                                bursitis and tendinitis, as well as left hand pain and numbness,      no      $76,000
     6883949 (Va. Cir. Ct.)
                                  back, left elbow, and left‐sided neck pain




                                                                    Page 20
                          Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 47 of 51



                                                      Age of       Type of       Finder of
#            Name, Cite             Date     State
                                                     Plaintiff     accident         Fact




     Jauregui v. Walgreen, 2017
49                                 7/21/17    CA      adult      slip and fall     jury
     WL 5068477 (Cal. Super.)




     Nappa v. Emmons, 2016
50                                 3/3/16     NJ        60       car accident      jury
     WL 3461669 (N.J. Super. L.)




     Lott v. Bromfield, 2017 WL                                  pedestrian
51                                 5/3/17     NY      adult                        jury
     2560567 (N.Y. Sup.)                                         hit by car




                                                              Page 21
                           Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 48 of 51



                                                                                                                 Pain &
#            Name, Cite                               Claimed Nature of injury                        Surgery   Suffering   Notes
                                                                                                                 Award


                                protruding discs at C3‐C4 and C5‐C6 with encroachment on the
                                spinal cord which required anterior cervical discectomy with
                                fusion; post traumatic migraine headaches with dizziness and
     Jauregui v. Walgreen, 2017 nausea; left shoulder tendon damage with impingement which
49                                                                                                      yes     $87,500
     WL 5068477 (Cal. Super.) required glenohumeral arthroscopy and subacromial
                                decompression surgeries; chin lacerations which required stitches
                                and resulted in permanent scarring, as well as depression and
                                anxiety


                                 bilateral carpal tunnel syndrome which required surgery, disc
                                 bulging at C3‐C5 and C6‐C7 and disc herniation with foraminal
     Nappa v. Emmons, 2016
50                               narrowing at C5‐C6 which required epidural injections,                 yes     $90,000
     WL 3461669 (N.J. Super. L.)
                                 aggravation of a preexisting lower back injury and left shoulder
                                 impingement


                                herniations at L3‐S1, sacroiliac joint infections, traumatic
                                paracervical and paralumbar myofascitis, right rotator cuff and
                                glenoid labrum tears, partial thickness tears of the right
                                supraspinous tendon, and right shoulder impingement. He also
     Lott v. Bromfield, 2017 WL allegedly suffered a Hill‐Sachs compression fracture of the right
51                                                                                                      no      $90,000
     2560567 (N.Y. Sup.)        humeral head, fracture of the left radius, joint hypertrophy in his
                                left shoulder, bowing of the right medial collateral ligament,
                                lateral and medial meniscus tears, edema within the right medial
                                femoral condyle, with a chondral defect, and medial and
                                patellofemoral arthritis of the right knee




                                                                   Page 22
                          Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 49 of 51



                                                      Age of       Type of      Finder of
#            Name, Cite             Date     State
                                                     Plaintiff     accident        Fact



     Azoolay v. GEICO, 2016 WL
52                                 2/23/16    NJ        59       car accident     jury
     2597554 (N.J. Super. L.)


     Johnson, Jr. v. Armstrong,
53   2017 WL 8772007 (Va. Cir.     4/6/17     VA      adult      car accident     jury
     Ct.)




     Eskridge v. Sutter, 2017 WL
54                                 12/1/17    MI        43       car accident     jury
     7410269 (E.D. Mich.)




     Daley v. Matthews, 2016
55                                 5/16/16    NY      adult      car accident     jury
     WL 4627014 (N.Y. Sup.)




                                                              Page 23
                           Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 50 of 51



                                                                                                                 Pain &
#            Name, Cite                                Claimed Nature of injury                       Surgery   Suffering      Notes
                                                                                                                 Award


     Azoolay v. GEICO, 2016 WL herniated discs at C4‐C5, C5‐C6 and C6‐C7, a cervical strain and a
52                                                                                                      no      $100,000 reduced to $75,00
     2597554 (N.J. Super. L.)  left shoulder rotator cuff tear with impingement syndrome

                                newly developed and/or exacerbated shoulder
     Johnson, Jr. v. Armstrong,
                                impingement syndrome, a cervical spine disc injury, an axial disc
53   2017 WL 8772007 (Va. Cir.                                                                          no      $115,000
                                injury, emotional injury/anxiety, scarring, disfigurement, and
     Ct.)
                                humiliation

                                 injuries to her left shoulder, including internal derangement,
                                 impingement, AC joint arthrosis, a rotator cuff tear, a SLAP tear,
     Eskridge v. Sutter, 2017 WL tendinitis and reactive synovitis, disc herniations, cervical and
54                                                                                                      no      $130,000
     7410269 (E.D. Mich.)        lumbar radiculopathy, stenosis, concussion leading to post
                                 concussion syndrome, adjustment disorder and post traumatic
                                 stress disorder

                                  tear of the left wrist dorsal capsuloligamentous complex, a right
     Daley v. Matthews, 2016
55                                rotator cuff injury and impingement syndrome, and cervical,           no      $188,000
     WL 4627014 (N.Y. Sup.)
                                  thoracic and lumbar strains




                                                                    Page 24
                              Case 1:17-vv-00122-VJW Document 101 Filed 05/05/20 Page 51 of 51



                                                        Age of     Type of    Finder of
#            Name, Cite              Date      State
                                                       Plaintiff   accident      Fact




    mean                          $31,105.89




    median                        $13,000.00




    Q1                             $7,500.00




    Q3                            $30,000.00




    center of intraquatrile
                                  $22,500.00
    range




                                                              Page 25
